Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment file 4/22/2021. The claims 3 and 11 are previously cancelled. Claims 6 and 15 are amended. The amendment has been entered. The amendment have overcome objection previously set forth in the Non-Final Office Action mailed 01/26/2021. Claims 1-2, 4-10 and 12-22 are pending in the application. 

Response to Arguments
	Applicant argues on page 9 Remarks filed on 04/22/2021 that "simulating" in claim 1 is not insignificant extra-solution activity. … Rather, the simulating in claim 1 is not "incidental" to the primary system in claim 1 and is not a "nominal or tangential addition" to claim 1. Instead, the simulating in claim 1 is an integral element of claim 1 and the application as a whole. 
	Examiner respectfully disagreed with applicant’s argument. As mentioned in the non-final rejection page 5 Step 2A Prong Two, the simulating step of a model is recited at a high level of generality (i.e. as a general means of modeling) and insignificant application, which is a form of insignificant extra-solution activity. Furthermore, the additional elements such as “computer system comprise of memory and processor” are no more than mere instructions to apply the exception using a generic computer 
Applicant further argues on page 10 Remarks filed on 04/22/2021 that no claim involving "simulating" or any similar concept has been found ineligible under 35 U.S.C. §103 in any precedential decision. Moreover, the Office Action does not cite any judicial support for the rejection under 35 U.S.C. 101, and no judicial support exists for the rejection. … claim 1 is not properly rejected under 35 U.S.C. § 101 as being directed an ineligible Abstract Idea.
Examiner respectfully disagreed with applicant’s argument. Examiner performed the subject matter eligibility test for the claimed invention (i.e. machine) and made the 101 rejection (i.e. Abstract idea: Mental Process page 4-8 Non-Final mailed 01/26/2021) according to MPEP2106 and USPTO Jan. 2019 Guidance. 
See MPEP2106.04 (a) (2) (III).
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. …
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). …


Applicant argues on page 11 Remarks filed on 04/22/2021 that the rejection of claim 1 is incorrect, and ROLIN does not teach additional features of claim 1. Moreover, there is no proper reason to modify ROLIN to include even the features of claim 1 acknowledged to be absent from ROLIN, let alone the additional features which are absent from claim 1. … In relevant part, ROLIN teaches simulated deposition rate profiles for varied features of a shower head in FIGs. 10-18 and from paragraphs [0118] to [0127]. As described in paragraph [0118] in ROLIN, in simulations only the "geometry of the model" was modified in order to study the effect of geometry variations on the deposition rate profile.
Examiner respectfully disagreed with applicant’s argument because of the following reasons. As mentioned in the non-final mailed 01/26/2021, it would have been obvious to one of ordinary skill in the art, having the teachings of Rolin and Panda before him or her, to modify the simulation of Rolin to include the computation mesh of Panda because this combination provide a flexibility method to study the effect of the geometry variation on the gas flow (e.g. deposition rate profile). In particular, page 1-2 of NPL Panda discloses the motivations (e.g. study the flow structure, the effect of varying dimension of the structure on the heat transfer) to include the feature “volume meshes for the process chamber” in the simulation of Rolin. 
Applicant further argues on page 12 Remarks filed on 04/22/2021 that ROLIN does not teach a system, memory, or processor, nozzle units, a library or the use of any nozzle library and selection from a library.

[0118] “Simulations of the deposition rate profile of an in-line OVPD system were performed, illustrating the influence of the showerhead design and of a number of geometrical parameters of the OVPD process chamber. The calculations were carried out by finite element analysis using the COMSOL Multiphysics software. …”
	Moreover, examiner considers “the holes of the showerhead” as “nozzle unit” in light of applicant’s specification [0003, 0024, 0056], Fig. 5A. Examiner considers Rolin teaches “nozzle unit” and “nozzle library” on [0100-0101] and “selection from a library” on [0119]. See Fig. 7 of Rolin for example of showerhead comprise of nozzle unit. 

    PNG
    media_image1.png
    355
    447
    media_image1.png
    Greyscale

In particular, examiner considers “a nozzle library comprising information about a plurality of nozzle units having differing shapes and each of which has a plurality of volume meshes formed therein” correspond to database of a model comprise 
	Furthermore, applicant does not illustrate the difference between the claimed invention and the teaching of prior art Rolin and provide evident to show that examiner’s consideration are incorrect. In order to clarify examiner’s consideration, additional clarification is added.
Applicant argues on page 13 Remarks filed on 04/22/2021 that PANDA only teaches generating a volume grid mesh for the volume of the model divided into the fluid zone and the solid zone. PANDA does not describe creating a "plurality of volume meshes for the process chamber" as in claim 1, nor any relationship between the volume meshes and anything like a nozzle unit in claim 1. Applicant further argues that there is no proper reason to modify ROLIN with features of PANDA or any other document to obtain the combination of claim 1.
“A computing system for simulating a flow of gas supplied into a process chamber through a shower head, the computing system comprising: … selecting at least one nozzle unit as a selected at least one nozzle unit for the shower head based on the nozzle library, and placing the selected at least one nozzle unit at corresponding location coordinates; creating a plurality of volume meshes for the process chamber; and simulating the flow of the gas through the selected at least one nozzle unit in the process chamber based on the plurality of volume meshes in the process chamber.” The claim does not specify whether the volume meshes are representing the structure or the gas flow inside the structure or both of them. Therefore, under the broadest reasonable interpretation, examiner considers the mesh of the fluid zone of Panda correspond to the volume mesh represent the gas flow inside the structure and the mesh of the solid zone of Panda correspond to the volume mesh represent the structure. 
Moreover, as discussed above, it would have been obvious to one of ordinary skill in the art, having the teachings of Rolin and Panda before him or her, to modify the simulation of Rolin to include the computation mesh of Panda because this combination provide a flexibility method to study the effect of the geometry variation on the gas flow. In particular, the volume meshes could provide accurate result and improved visualization of the fluid flow. In addition, both prior arts are from the same field of endeavor (i.e. analyzing the effect of the geometry variation on gas flow). In order to clarify examiner’s consideration, additional clarification is added.


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-10 and 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a computer system. Therefore, the claim is eligible under Step 1 for being directed to machines. 

Step 2A Prong One
Claim 1 recites 
“memory configured to store instructions and a nozzle library comprising information about a plurality of nozzle units having differing shapes and each of which has a plurality of volume meshes formed therein; (generic computer component for store data)
and a processor configured to access the memory and to execute the instructions, wherein, when executed by the processor, the instructions cause the processor to execute a process comprising: (generic computer component)
selecting at least one nozzle unit as a selected at least one nozzle unit for the shower head based on the nozzle library, and placing the selected at least one nozzle unit at corresponding location coordinates; (mental process)

and simulating the flow of the gas through the selected at least one nozzle unit in the process chamber based on the plurality of volume meshes in the process chamber.” (insignificant extra-solution activity)
The claimed concept is a method of selecting a nozzle shape, create a mesh based on the selected nozzle shape and evaluating the nozzle directed to “Mental Process”. These limitations can be performed in a human mind or using pen and paper,
Therefore, claim 1 is an abstract idea.

Step 2A Prong Two
The simulating step of a model is recited at a high level of generality (i.e. as a general means of modeling) and insignificant application, which is a form of insignificant extra-solution activity.
The claim recites additional elements such as “computer system comprise of memory and processor”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification [0109-0112] and Fig. 14. for generic computer description.
The judicial exception is not integrated into a practical application.

Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. That is, simply using a conventional machine to collect data. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The computing system of claim 1, wherein the nozzle library comprises a height of each of the nozzle units and a diameter of an aperture of each nozzle unit, (store data)
and the selection of the selected at least one nozzle unit is based on at least one of the height of the selected at least one nozzle unit and the diameter of the aperture of the at least one nozzle unit. (mental process)

Claim 4. The computing system of claim 1, wherein the nozzle library comprises information about a first nozzle unit and a second nozzle unit having the same shape as the first nozzle unit, a plurality of first volume meshes created in the first nozzle unit 
and the selection of the selected at least one nozzle unit is based on at least one of the information about the first nozzle unit and the information about the second nozzle unit.  (mental process)

Claim 5. The computing system of claim 1, wherein the process performed when the instructions are executed further comprises dividing the process chamber into a nozzle area in which a plurality of nozzles are disposed, an upper area above the nozzle area, and a lower area below the nozzle area, and creating a plurality of volume meshes in the upper area and in the lower area. (mental process)

Claim 6. The computing system of claim 1, wherein the process performed when the instructions are executed further comprises receiving information about a shape of the shower head and setting, based on the shape of the shower head, the location coordinates at which the selected at least one nozzle unit is placed. (collect data)

Claim 7. The computing system of claim 1, wherein the process performed when the instructions are executed further comprises receiving information about the location coordinates from outside of the computing system as received information about the location coordinates, and placing the at least one nozzle unit at the location coordinates corresponding to the received information about the location coordinates. (collect data)



Same conclusion for independent claims 9 and 15 and dependent claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-2, 4-10 and 12-22 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-2, 4-9 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rolin et al (US 2012/0129296 A1), hereinafter Rolin and further in view of Panda et al (NPL: Computational and experimental study of conjugate heat transfer from a flat plate with shower head impringing jets, 2010), hereinafter Panda.

Claim 1. A computing system for simulating a flow of gas supplied into a process chamber through a shower head, the computing system comprising: 
Rolin discloses memory configured to store instructions and a nozzle library comprising information about a plurality of nozzle units having differing shapes and each of which has a plurality of volume meshes formed therein; 
and a processor configured to access the memory and to execute the instructions, wherein, when executed by the processor, the instructions cause the processor to execute a process comprising: 
Rolin: [0118] “Simulations of the deposition rate profile of an in-line OVPD system were performed, illustrating the influence of the showerhead design and of a number of geometrical parameters of the OVPD process chamber. The calculations were carried out by finite element analysis using the COMSOL Multiphysics software. [correspond to model that use volume mesh]  Carrier gas fluid dynamics were taken into account using an incompressible Navier-Stokes model.” [correspond to a computer system comprise processor coupled with memory is executing a simulation of flow of gas supplied into a process chamber through a shower head] 
Examiner to consider the in-line OVPD system of Rolin comprise processor coupled with memory.

The nozzle unit correspond to the holes of the showerhead. The geometry model was modified to study the effect of geometry variations on the deposition rate profile. Examiner considers the geometry model include a database comprise information about holes on the shower head (i.e. nozzle unit) having different shapes and volume meshes. The shape and size options of the geometry model of Rolin correspond to nozzle library.


    PNG
    media_image1.png
    355
    447
    media_image1.png
    Greyscale

Rolin discloses selecting at least one nozzle unit as a selected at least one nozzle unit for the shower head based on the nozzle library, and placing the selected at least one nozzle unit at corresponding location coordinates; 
Rolin: [0119] “The geometry of the model comprises a mixing chamber at the top of which is a gas inlet and at the bottom of which is a showerhead plate. The showerhead plate is provided with a number of parallel rows of holes that were assumed to have a cylindrical shape, the rows being oriented in the longitudinal direction of the showerhead. [correspond to selecting at least one nozzle unit as a selected at least one nozzle unit for the shower head based on the nozzle library, and placing the selected at least one nozzle unit at corresponding location coordinates] The process gas is injected through the holes onto a substrate. It is assumed that the size of the substrate in a direction corresponding to the direction of substrate movement is large compared to the other dimensions of the system. This simulates an infinitely long substrate typical for a reel-to-reel system. The deposition rate was calculated as a function of the position 
Examiner considers the selection of nozzle unit (e.g. shape or dimension or position) from based on model options (e.g. library) could be made by the model (e.g. default) or the user.
Rolin discloses simulating the flow of the gas through the selected at least one nozzle unit in the process chamber based on the plurality of volume meshes in the process chamber.  
Rolin: [0118] Simulations of the deposition rate profile of an in-line OVPD system were performed, illustrating the influence of the showerhead design and of a number of geometrical parameters of the OVPD process chamber. The calculations were carried out by finite element analysis using the COMSOL Multiphysics software. [correspond to simulating based on the plurality of volume mehes] Carrier gas fluid dynamics were taken into account using an incompressible Navier-Stokes model. The carrier gas temperature was calculated using heat transport based on a conduction and convection model. Injection of the organic molecules into the carrier gas flow was modeled using a diffusion and convection model for the transport of a diluted phase. [correspond to simulating the flow of the gas through the selected at least one nozzle unit in the process chamber based on the plurality of volume meshes in the process chamber] The physical characteristics of the model were kept constant throughout all simulations. 

Rolin does not appear to explicitly disclose creating a plurality of volume meshes for the process chamber; 
However, Panda discloses creating a plurality of volume meshes for the process chamber on (page 3 section 3) “Figure 3 shows the geometric model that mimics the physical model used for experiment of interest. It consists of a semi-confined circular plate and 160 mm diameter, 20 mm thick impingement plate. Figure 4 shows the semi-confining plate with five orifices each of them is 10 mm. The jet ejects from the circular orifice to impinge on the solid plate. Distance between the impingement plate and the top wall is so varied as to obtain the H/d ratio from 1 to 6. The model can be divided into the fluid zone and the solid zone. The computational mesh suitable for finite volume method is generated by automatic grid generating tool GAMBIT 2.3.16. Non-uniform grids with clustered nodes are generated in the regions where steep gradient of temperature is expected. Optimum grid size is selected after the grid independence study.” The automatic grid generating tool GAMBIT of Panda is used to create volume meshes for different showerhead designs.

Rolin and Panda are analogous art because they are from the “same field of endeavor” analyzing the effect of geometry variation on gas flow.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rolin and Panda before him or her, to modify the simulation of Rolin to include the computation mesh of Panda because this combination provide a flexibility method to study the effect of the geometry variation on the gas flow.
The suggestion/motivation for doing so would have been Panda (page 1-2) “Reverting to shower head geometry, the important difference between flow and heat transfer characteristics of rows of jets and shower head jets arises due to the difference in flow resistance offered by the perimeter jets. … It is evident from the above literature that the computational and experimental studies on the exclusive configuration of five jet, shower head type, impingement have not been reported with conjugate boundary condition. The broad objectives of the paper are therefore to study (i) the flow structure of the interacting jets, (ii) the effect of varying H/d and Reynolds number on heat transfer rate, (iii) effect on heat transfer rate by varying the plate thickness, (iv) compare the temperature distribution in the metal wall with the measured values by conducting an experimental study and (v) to make a comparison between heat transfer from single jet and shower head jet.”
Therefore, it would have been obvious to combine Rolin and Panda to obtain the invention as specified in the instant claim(s).

Regarding Claim 9, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 9 recites information about a characteristic of the first volume meshes being different from a characteristic of the second volume meshes;
Panda discloses information about a characteristic of the first volume meshes being different from a characteristic of the second volume meshes; on (page 3 section 3) “The model can be divided into the fluid zone and the solid zone. The computational mesh suitable for finite volume method is generated by automatic grid generating tool GAMBIT 2.3.16. Non-uniform grids with clustered nodes are generated in the regions where steep gradient of temperature is expected. Optimum grid size is selected after the grid independence study. [correspond to a characteristic of the volume meshes]” The grid size of the volume meshes is configured by user or the model. 

Regarding Claim 15, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 15 recites information about a characteristic of the first volume meshes being different from a characteristic of the second volume meshes;
Panda discloses information about a characteristic of the first volume meshes being different from a characteristic of the second volume meshes; on (page 3 section 3) “The model can be divided into the fluid zone and the solid zone. The computational mesh suitable for finite volume method is generated by automatic grid generating tool GAMBIT 2.3.16. Non-uniform grids with clustered nodes are generated 

Claim 2. The computing system of claim 1, Rolin discloses wherein the nozzle library comprises a height of each of the nozzle units and a diameter of an aperture of each nozzle unit, and the selection of the selected at least one nozzle unit is based on at least one of the height of the selected at least one nozzle unit and the diameter of the aperture of the at least one nozzle unit.  
Rolin: [0100] “One of the parameters that can be adapted is the shape of the holes. For example, the holes can have a cylindrical shape (i.e. with a circular cross section in the plane of the showerhead plate) and can extend through the entire thickness of the showerhead plate, [correspond to height of the nozzle] the thickness being the size in a direction substantially orthogonal to the plane of the showerhead plate. The holes can be in an orthogonal position, i.e. with the central axis of the cylinder orthogonal to the surface of the plate. The diameter and the depth of the cylinders can be varied in order to control the amount of gas penetrating through each hole. [correspond to the selection of the selected at least one nozzle unit is based on at least one of the height of the selected at least one nozzle unit and the diameter of the aperture of the at least one nozzle unit] This can for example comprise forming the cylindrical holes with two different diameters: one large diameter at the inlet (upper side) of the showerhead that has no or almost no influence on the gas flow and a smaller diameter at the outlet 

Claim 4. The computing system of claim 1, Rolin discloses wherein the nozzle library comprises information about a first nozzle unit and a second nozzle unit having the same shape as the first nozzle unit, and the selection of the selected at least one nozzle unit is based on at least one of the information about the first nozzle unit and the information about the second nozzle unit.  
Rolin: [0100] “One of the parameters that can be adapted is the shape of the holes. For example, the holes can have a cylindrical shape (i.e. with a circular cross section in the plane of the showerhead plate) and can extend through the entire thickness of the showerhead plate, the thickness being the size in a direction substantially orthogonal to 
 a plurality of first volume meshes created in the first nozzle unit have a different density than a plurality of second volume meshes created in the second nozzle unit, 
Rolin: [0101] “A showerhead can comprise several rows. The different rows can be parallel to each other or they can be non-parallel, e.g. they may cross each other. The distance between neighboring rows can be the same over the whole showerhead plate or it can vary over the showerhead plate. In case of parallel rows, a "shift" distance can be provided between rows, the shift distance being a distance by which the holes in one row are displaced along the row direction with respect to the holes in a neighboring row. The number of holes per row can be the same for each row or it can vary from row to row. The total number of holes through the showerhead plate determines the total aperture area of the plate. [correspond to density] The total aperture area of the plate determines the pressure drop across the showerhead. On a row, the distance between successive holes can be the same or it can vary.” 
The total aperture area of the plate correspond to volume meshes in the nozzle unit. The number of holes (e.g. holes density) are configured by user or the model. The automatic grid generating tool GAMBIT of Panda is used to create volume meshes for different showerhead designs (e.g. 1st, 2nd, 3rd and Nth nozzle unit).

Claim 5 and 16
Rolin discloses dividing the process chamber into a nozzle area in which a plurality of nozzles are disposed, an upper area above the nozzle area, and a lower area below the nozzle area, 


    PNG
    media_image2.png
    380
    913
    media_image2.png
    Greyscale

Rolin discloses creating a plurality of volume meshes in the upper area and in the lower area.  
Rolin: [0118-0119] “Simulations of the deposition rate profile of an in-line OVPD system were performed, illustrating the influence of the showerhead design and of a number of geometrical parameters of the OVPD process chamber. The calculations were carried out by finite element analysis using the COMSOL Multiphysics software. … The geometry of the model comprises a mixing chamber at the top of which is a gas inlet 

Claim 6. The computing system of claim 1, wherein the process performed when the instructions are executed further comprises 
Rolin discloses receiving information about a shape of the shower head and setting, based on the shape of the shower head, the location coordinates at which the selected at least one nozzle unit is placed.  
Rolin: [0118] “Simulations of the deposition rate profile of an in-line OVPD system were performed, illustrating the influence of the showerhead design and of a number of geometrical parameters of the OVPD process chamber. The calculations were carried out by finite element analysis using the COMSOL Multiphysics software.” [correspond to receiving information about a shape of the shower head and setting] 
[0105-0107] “FIG. 4 shows a showerhead with substantially parallel rows of holes, the rows being in the longitudinal direction of the showerhead. In the example shown all holes have substantially the same size and within each row the distance between the holes is substantially equal. …FIG. 5 shows an embodiment with substantially parallel rows of holes, the rows being in a longitudinal direction of the showerhead, wherein the distance between the rows and the distance between the holes within a row are fixed. In this embodiment, the hole diameter is varied from row to row. …. FIG. 6 shows an 
Fig 4-6 illustrate example of shape of the shower head and setting, based on the shape of the shower head, the location coordinates at which the selected at least one nozzle unit will be placed.  

Claim 7. The computing system of claim 1, wherein the process performed when the instructions are executed further comprises 
Rolin discloses receiving information about the location coordinates from outside of the computing system as received information about the location coordinates, and placing the at least one nozzle unit at the location coordinates corresponding to the received information about the location coordinates.  
Rolin: [0140] “FIG. 21 presents an example of a geometry that may be used to control the deposition rate profile in an in-line OMBD deposition system. Other geometries of the plate with apertures and of the deposition chamber can be used in order to reach the same goal, i.e. to realize a predetermined deposition rate profile.” [correspond to received information from outside of the computing system] The configuration input is set by user or model. The input is received from the computing system or network.

Claim 8. The computing system of claim 1, wherein the process performed when the instructions are executed further comprises 
Rolin discloses selecting a plurality of nozzle units having different shapes and placing the selected nozzle units at the location coordinates based on a shape of the process chamber.  
Rolin: [0105-0107] “FIG. 4 shows a showerhead with substantially parallel rows of holes, the rows being in the longitudinal direction of the showerhead. In the example shown all holes have substantially the same size and within each row the distance between the holes is substantially equal. …FIG. 5 shows an embodiment with substantially parallel rows of holes, the rows being in a longitudinal direction of the showerhead, wherein the distance between the rows and the distance between the holes within a row are fixed. In this embodiment, the hole diameter is varied from row to row. …. FIG. 6 shows an asymmetric showerhead with substantially parallel rows of holes, the rows being in a longitudinal direction of the showerhead, wherein the distance between the rows, the distance between the holes within a row and the size of the holes in a plane parallel to the showerhead surface are fixed. In this embodiment the depth of the holes is varied, i.e. the size of the holes in a direction substantially orthogonal to the showerhead surface is varied….”
Fig 4-6 illustrate example of selecting a plurality of nozzle units having different shapes and placing the selected nozzle units at the location coordinates based on a shape of the process chamber.  

Claim 12. The computing system of claim 9, Rolin discloses wherein a density of the volume meshes in the second nozzle unit is higher than a density of the volume meshes in the first nozzle unit.  
Rolin: [0101] “A showerhead can comprise several rows. The different rows can be parallel to each other or they can be non-parallel, e.g. they may cross each other. The distance between neighboring rows can be the same over the whole showerhead plate or it can vary over the showerhead plate. In case of parallel rows, a "shift" distance can be provided between rows, the shift distance being a distance by which the holes in one row are displaced along the row direction with respect to the holes in a neighboring row. The number of holes per row can be the same for each row or it can vary from row to row. The total number of holes through the showerhead plate determines the total aperture area of the plate. [correspond to density] The total aperture area of the plate determines the pressure drop across the showerhead. On a row, the distance between successive holes can be the same or it can vary.” 
The total aperture area of the plate correspond to volume meshes in the nozzle unit. The number of holes (e.g. holes density) are configured by user or the model. The automatic grid generating tool GAMBIT of Panda is used to create volume meshes for different showerhead designs (e.g. 1st, 2nd, 3rd and Nth nozzle unit).
For example, the showerhead of Fig. 5 of Rolin has higher density than the showerhead of Fig. 6.

Claim 13. The computing system of claim 9, Rolin discloses wherein a nozzle area in which the selected at least one nozzle unit is disposed comprises a central area at a central portion of the nozzle area and an edge area surrounding the central area; and the process performed when the instructions are executed further comprises selecting the first nozzle unit and the second nozzle unit, disposing the first nozzle unit in the central area, and disposing the second nozzle unit in the edge area.  
Rolin: [0114] “The shape of the showerhead plate can be non-planar. For example, a "staircase" linear showerhead can be provided along each step of which is a row of holes. [correspond left, central and right nozzles units] In this case the distance (a, b, c) between the showerhead 58 and the substrate 20 changes step-wise in the direction of substrate movement. A staircase showerhead is illustrated in FIG. 8. The arrow indicates the direction of substrate movement.” 
The left and right nozzle units are at the edge area surrounding the central area.

    PNG
    media_image3.png
    336
    513
    media_image3.png
    Greyscale


Claim 14 and 20
Rolin discloses wherein the process chamber comprises an exhaust outlet through which the gas is discharged; a nozzle area in which the selected at least one nozzle unit is disposed comprises a first area near the exhaust outlet and a second area farther from the exhaust outlet than the first area; and the process performed when the instructions are executed further comprises selecting the first nozzle unit and the second nozzle unit, disposing the first nozzle unit in the first area, and disposing the second nozzle unit in the second area.  
Rolin: [0114] “The shape of the showerhead plate can be non-planar. For example, a "staircase" linear showerhead can be provided along each step of which is a row of holes. [correspond to left, central and right nozzles units] In this case the distance (a, b, c) between the showerhead 58 and the substrate 20 changes step-wise in the direction of substrate movement. A staircase showerhead is illustrated in FIG. 8. The arrow indicates the direction of substrate movement.” 
The left and right nozzles are farther from the exhaust area.

    PNG
    media_image4.png
    336
    513
    media_image4.png
    Greyscale


Claim 17. The method of claim 16, further comprising: 
Rolin discloses defining a first border area between the upper area and the nozzle area and a second border area between the lower area and the nozzle area;


    PNG
    media_image5.png
    336
    425
    media_image5.png
    Greyscale

Rolin discloses reforming volume meshes in the first and second border areas based on volume meshes in the nozzle area, volume meshes in the upper area, and volume meshes in the lower area.
Rolin: [0118-0119] “Simulations of the deposition rate profile of an in-line OVPD system were performed, illustrating the influence of the showerhead design and of a number of geometrical parameters of the OVPD process chamber. The calculations were carried out by finite element analysis using the COMSOL Multiphysics software. … The geometry of the model comprises a mixing chamber at the top of which is a gas inlet and at the bottom of which is a showerhead plate. The showerhead plate is provided with a number of parallel rows of holes that were assumed to have a cylindrical shape, the rows being oriented in the 

Claim 18. The method of claim 16, Rolin discloses wherein the defining of the nozzle area, the upper area, and the lower area is performed in parallel with the selecting of the selected at least one nozzle unit.  
Rolin: [0114] “The shape of the showerhead plate can be non-planar. For example, a "staircase" linear showerhead can be provided along each step of which is a row of holes. [correspond to left, central and right nozzles units] In this case the distance (a, b, c) between the showerhead 58 and the substrate 20 changes step-wise in the direction of substrate movement. A staircase showerhead is illustrated in FIG. 8. The arrow indicates the direction of substrate movement.” The model configuration is defined by user of the model. The defining step is performed in parallel with the selecting of the selected at least one nozzle unit based on user’s desired or model setting.

    PNG
    media_image5.png
    336
    425
    media_image5.png
    Greyscale


Claim 19. The method of claim 16, Panda discloses wherein the creating of the volume meshes in the upper and lower areas is performed in parallel with the setting of the location coordinates.  
Panda (page 3 section 3) “Figure 3 shows the geometric model that mimics the physical model used for experiment of interest. ... The model can be divided into the fluid zone and the solid zone. The computational mesh suitable for finite volume method is generated by automatic grid generating tool GAMBIT 2.3.16. Non-uniform grids with clustered nodes are generated in the regions where steep gradient of temperature is expected. Optimum grid size is selected after the grid independence study.”
The automatic grid generating tool GAMBIT of Panda is used to create volume meshes for different showerhead designs (e.g. 1st, 2nd, 3rd and Nth nozzle unit). 
The model configuration is defined by user of the model.
The creating step is performed in parallel with the setting of the location coordinates based on user’s desired or model setting.

Claim 21. The method of claim 15, further comprising: 
Rolin discloses newly selecting a nozzle unit different from the selected at least one nozzle unit as a newly selected nozzle unit, based on a result of the computing of the flow of the gas; and placing the newly selected nozzle unit at the location coordinates.  

The simulation is performed for different nozzle units and based on the previous result, user or the model test new design for comparison. Fig 12 illustrate example of different results of the computing of the flow of the gas using different designs.

Claim 22. The method of claim 15, further comprising: 
Rolin discloses resetting the location coordinates based on a result of the computing of the flow of the gas; and placing the selected at least one nozzle unit at the reset location coordinates.
Rolin: [0118] “Simulations of the deposition rate profile of an in-line OVPD system were performed, illustrating the influence of the showerhead design and of a number of geometrical parameters of the OVPD process chamber. …”
The simulation is performed for different nozzle units and based on the previous result, user or the model test new design for comparison. The model is resetting the configuration for new simulation.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rolin et al (US 2012/0129296 A1), hereinafter Rolin and further in view of Panda et al (NPL: Computational and experimental study of conjugate heat transfer from a flat plate with shower head impringing jets, 2010), hereinafter Panda and Branets et al (US 2016/0125555 A1), hereinafter Branets.

Claim 10. The computing system of claim 9, Rolin and Panda do not appear to explicitly disclose wherein the plurality of volume meshes are polyhedral.
However, Branets discloses the plurality of volume meshes are polyhedral on [0035] Step 701: Generate tessellation of the model, and record the geometric quality of each mesh element. For example, each mesh element in a 3-D grid may be a tetrahedron, and this geometrical classification is considered the quality of the mesh element or cell for purposes of this disclosure. A variety of known techniques exist for tetrahedral mesh generation in a volumetric domain (e.g., Delaunay tetrahedrization, or advancing front methods). Any of them can be used in the present techniques. However, the present techniques are not limited to tetrahedral grids—any finite-element grid, even hybrid of several element types such as prisms and tetrahedral, can be utilized. [correspond to volume meshes are polyhedral] To facilitate the mapping process, it is preferable that the initial grid be cut or non-conforming across discontinuities (which can always be achieved by mirroring grid faces on the discontinuities if the generated grid was conforming)”
Rolin, Panda and Branets are analogous art because they are from the “same field of endeavor” geometry analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rolin, Panda and Branets before him or her, to modify the simulation of Rolin to include the computation mesh of Panda and the different mesh type of Branet because this combination provide a flexibility method to study the effect of the geometry variation of an object.

Therefore, it would have been obvious to combine Rolin, Panda and Branets to obtain the invention as specified in the instant claim(s).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUEN-MEEI GAN/Examiner, Art Unit 2129